Mb. Justice Hutchison
delivered the opinion of the court.
Appellant was convicted of a violation of section 54 of an Act Providing for the Incorporation of Domestic Insurance Companies, to Regulate the Insurance Business in Porto Rico, and for other purposes, Laws of 1921, 522-564.
Section 54 of the act referred to, in so far as pertinent to any question herein, reads thus:
“Section‘54. — Any soliciting agent, agent, examining physician or other pérson who knowingly and wilfully renders a false report, alters or disfigures the facts, or who in'serts- in any application for insurance, or in any report or statement to be used in connection with such application, with the forethought of obtaining a fee, commission, money or other benefit, any information or detail, which such per'son knows to be untrue, shall be guilty of misdemeanor. . . ’ ’
The information herein charges that:
“In or about the month of February, 1923, and prior to the filing of this complaint, in Ponce, Porto Rico, which forms part of the Judicial District of Ponce, Porto Rico, unlawfully, knowingly and intentionally, and acting as an agent of ‘The Manufacturers' Life Insurance Co.,’ which is a foreign corporation duly authorized to do busines's in Porto Rico, and on the occasion of the filing by Carlos Juan Gerardino of an application for insurance to the said corporation, the said Joaquin Tellechea delivered as such agent a false statement in connection therewith, distorting the truth, stating that Carlo's Juan Gerardino was in good health, although he knew that the said Carlos Juan Gerardino was in a very bad state of *204health, suffering from pulmonary tuberculosis, with the purpose of obtaining, as he did obtain, a sum of money by way of commission.
The brief for appellant seems to be a verbatim copy of the brief filed in oases No. 2754, People v. Gerardino and No. 2755, People v. Valedón, just decided. The contention of appellant has not found favor with a majority of this court in the other cases last above mentioned, but even though a different conclusion had been reached by the court upon this point a reversal in either of those cases wtould not have affected the result herein.
The argument overlooks the fact that here appellant was charged-, not with having inserted false information or details in an application for insurance as in the two previous cases, but with having rendered a false report as agent of the company and in order to obtain his commission as such agent.
The judgment appealed from must be affirmed.